Case: 4:12-cv-00202-JCH Doc. #: 246 Filed: 07/03/19 Page: 1 of 3 PageID #: 1265



                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MISSOURI
A.B.S., as surviving daughter of deceased
                               )
ANTHONY L. SMITH, and a minor, by
                               )
and through her next friend CHRISTINA
                               )
WILSON,                        )
                               )
        Plaintiff,             )
                               )                     Case No. 4:12-cv-00202
v.                             )
                               )
BOARD OF POLICE COMMISSIONERS, )
et al.,                        )
                               )
        Defendants.            )



  RESPONSE OF INTERVENOR MISSOURI ATTORNEY GENERAL’S OFFICE TO
 INTERVENOR ANNIE SMITH’S MOTION PURSUANT TO FED. R. CIV. P. 60(b)(6)

       Intervenor Annie Smith has filed a motion to reopen the final judgment entered in 2013

pursuant to Rule 60(b)(6) of the Federal Rules of Civil Procedure. Doc. 234, 235. Unlike Plaintiff

A.B.S., Smith has not filed a motion for discovery sanctions, but instead has requested only that

this Court reopen the final judgment under Rule 60(b)(6). See id. For reasons that the Attorney

General’s Office has previously urged, see Doc. 115-1, at 2-3, the Court should deny this motion.

       Rule 60(b) of the Federal Rules of Civil Procedure provides that a plaintiff can obtain relief

from a final judgment only by establishing, as relevant here,

       (1) mistake, inadvertence, surprise, or excusable neglect;
       (2) newly discovered evidence that, with reasonable diligence, could not have been
       discovered in time to move for a new trial under Rule 59(b); [or]
       (3) fraud (whether previously called intrinsic or extrinsic), misrepresentation, or
       misconduct by an opposing party.

Fed. R. Civ. P. 60(b)(1)–(3).




                                                 1
Case: 4:12-cv-00202-JCH Doc. #: 246 Filed: 07/03/19 Page: 2 of 3 PageID #: 1266



       Smith argues that the defendants and/or certain attorneys who are no longer with the

Attorney General’s Office engaged in misconduct in the civil case by disobeying a discovery order

and withholding information helpful to the plaintiff’s case. See Doc. 235, at 2-5. Thus, Rule

60(b)(3) provides the potentially applicable ground in this case. But a court can grant relief under

Rule 60(b)(3) only until “a year after the entry of the judgment or order.” Fed. R. Civ. P. 60(c).

That “one year time limit is jurisdictional and may not be extended in any event.” Wesco Prod.

Co. v. Alloy Auto. Co., 880 F.2d 981, 985 (7th Cir. 1989) (citing Ackermann v. United States, 340

U.S. 193, 197, (1950)).     Because this Court entered an order approving the settlement on

September 16, 2013—over five years before Smith filed her motion to reopen the judgment—this

Court lacks jurisdiction to grant relief under Rule 60(b)(3).

       The “catchall” provision in Rule 60(b)(6), which Smith invokes, does not alter this

conclusion. That provision allows courts to reopen a final judgment for “any other reason that

justifies relief,” and it is not subject to the one-year time limit. Fed. R. Civ. P. 60(b)(6), (c)

(emphasis added). But a plaintiff may pursue relief under Rule 60(b)(6) only if the motion “is not

premised on one of the grounds for relief enumerated in clauses (b)(1) through (b)(5).” Liljeberg

v. Health Servs. Acquisition Corp., 486 U.S. 847, 863 (1988); accord Matter of Grand Jury

Subpoena Directed to Dakota Cheese, Inc., 923 F.2d 576, 577 (8th Cir. 1991) (“Although Dakota

Cheese characterizes its motion as one brought pursuant to Rule 60(b)(6) . . . we agree with the

government that the motion was in effect one based upon newly discovered evidence—Rule

60(b)(2).”); WRIGHT & MILLER, 11 FED. PRAC. & PROC. CIV. § 2864 (3d ed. Supp. 2017) (“[R]elief

cannot be had under clause (6) if it would have been available under the earlier clauses.”). Because

Plaintiff’s motion is authorized only under Rule 60(b)(3), Rule 60(b)(6) does not authorize relief

from the judgment here.



                                                 2
Case: 4:12-cv-00202-JCH Doc. #: 246 Filed: 07/03/19 Page: 3 of 3 PageID #: 1267




                                         CONCLUSION

       For the reasons stated, Intervenor Missouri Attorney General’s Office respectfully requests

that this Court deny Intervenor Annie Smith’s Motion Pursuant To Fed. R. Civ. P. 60(b)(6).



Dated: July 3, 2019                           Respectfully submitted,

                                              ERIC S. SCHMITT
                                              MISSOURI ATTORNEY GENERAL

                                              /s/ D. John Sauer
                                              D. John Sauer, MO 58721
                                                Solicitor General
                                              Zachary Bluestone
                                                Deputy Solicitor General
                                              Supreme Court Building
                                              207 W. High Street
                                              P.O. Box 899
                                              Jefferson City, MO 65102
                                              (573) 751-8870 (Telephone)
                                              (573) 751-0774 (Facsimile)
                                              john.sauer@ago.mo.gov

                                              Counsel for Intervenor Missouri Attorney General’s
                                              Office




                                 CERTIFICATE OF SERVICE

       I hereby certify that on July 3, 2019, the foregoing was served on counsel of record for

Plaintiff by operation of the Court’s electronic filing system.


                                                      /s/ D. John Sauer




                                                  3
